SILER, Circuit Judge.
In this civil rights action arising out of the city’s condemnation of plaintiffs’ home, individual defendants Edward Opalewski and Peter Simakas take this interlocutory appeal from an order of the district court denying them qualified immunity. We affirm.
BACKGROUND
Ordinance Officer Simakas was contacted in March 1997 by a neighbor of the Fitzpatricks, who were at that time staying at their seasonal home in Florida, regarding broken windows at the Fitzpatricks’ home. Simakas and Building Inspector Ken Lamontagne went to the residence, where they confirmed that *735many windows of the Fitzpatricks’ home had been broken, apparently by a fallen tree limb. Curtains hung out of a bedroom window and assorted bedroom articles littered the surrounding grounds. Having determined that no one was home, Lamontagne called a contractor to have the windows boarded and Simakas called the Department of Public Works to have the tree limb removed. Lamontagne decided to tag the Fitzpatricks’ home for emergency condemnation, and a condemnation placard signed by Simakas was posted on the Fitzpatricks’ home.
After returning from Florida to find their home condemned, the Fitzpatricks attempted to initiate an appeal of the city’s condemnation decision. Upon visiting Simakas at the city’s building department, the Fitzpatricks were served with a notice that the city intended to demolish their home unless the homeowner paid $200 for an appeal to the Demolition Board of Appeals within 30 days. The letter did not list the building conditions justifying condemnation, nor did the proposed hearing offer an attempt to challenge the condemnation decision itself. Instead, the hearing merely offered a means by which to challenge the findings of an inspection by Opalewski (acquiescence to which was a condition of obtaining the hearing) in which Opalewski listed every “deficiency” the home possessed, even those unrelated to the question of habitability.
This process — standard procedure, as conceded by the mayor — is very different from the one ostensibly prescribed by the controlling city ordinance, § 7-485 (relating to “emergency” condemnations). Under § 7-4:85, a person contesting an emergency condemnation is entitled to petition the mayor for a hearing, which is to be afforded “as soon as possible.” The city has attempted to justify its actions by relying on §§ 7-701 and 7-702, which establish and pertain strictly to the Demolition Board of Appeals. The district court below rejected these justifications, however, and granted the Fitzpatricks’ motion for summary judgment on the question of post-deprivation lack of due process.
This appeal deals only with the narrow question of the district court’s denial of Opalewski’s and Simakas’s claim of qualified immunity.
STANDARD OF REVIEW
We review de novo a district court’s denial of qualified immunity. Dickerson v. McClellan, 101 F.3d 1151, 1157 (6th Cir. 1996).
DISCUSSION
A qualified immunity analysis requires a two-step process. “As a threshold matter, we must ask whether the record, viewed most favorably to the plaintiff[s], establishes that ‘the officer’s conduct violated a constitutional right.’ ” Cherrington v. Skeeter, 344 F.3d 631, 636 (6th Cir.2003) (quoting Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001)). “[I]f a violation could be made out on a favorable view of the parties’ submissions, the next, sequential step is to ask whether the right was clearly established.” Id. (quoting Saucier, 533 U.S. at 201).
The district court correctly concluded that the Fitzpatricks suffered a constitutional violation. As it relates to emergency displacements of persons from their homes, due process requires at a minimum timely review of the administrative decision. “[FJundamental fairness requires notice in short order of the right to an administrative hearing, including the manner designated for obtaining timely review.” Flatford v. City of Monroe, 17 F.3d 162, 169 (6th Cir.1994). Stated generally, there is a requirement of “immediate and meaningful postdeprivation process.” Id. *736In the instant case, the Fitzpatricks’ post-deprivation process was neither immediate nor meaningful. In fact, because the only hearing obtainable addressed not the city’s condemnation decision itself but Opalewski’s inspection checklist, the Fitzpatricks in effect received no meaningful postdeprivation process at all.
The right to meaningful postdeprivation process' — especially in emergency situations where predeprivation process is all-but-impossible — has been clearly established for some time. See Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981); Flatford, 17 F.3d 162. “[T]he relevant, dispositive inquiry in determining whether a constitutional right is clearly established is whether it will be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.” Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1997). A reasonable person would find it objectively unreasonable to require the Fitzpatricks to pay $200 to obtain a hearing to which they are statutorily entitled, only to deny them in that hearing the opportunity to challenge the condemnation decision. A reasonable person would also find it objectively unreasonable to provide a hearing before the Demolition Board of Appeals when the governing city ordinance plainly provides for a hearing before the mayor.
Because the Fitzpatricks’ postdeprivation due process rights were violated (at least, looking at the facts in the light most favorable to the Fitzpatricks), and because those rights were clearly established, Opalewski and Simakas are not entitled to qualified immunity.
AFFIRMED.